Citation Nr: 1442079	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A copy of the hearing transcript is associated with the claims file.   

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for depression, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

This case was most recently before the Board in October 2013 when a service connection claim for left ear hearing loss was granted.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disability was remanded for further development.  A July 2014 supplemental statement of the case was issued and the case is once again before the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed acquired psychiatric disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

An acquired psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for a psychiatric disability.   Post-service records reflect that the Veteran has been diagnosed with a depressive disorder and depression.  The record also includes a February 2014 Disability Benefits Questionnaire (DBQ) opinion from A. F., a licensed clinical psychologist who states that on the basis of a review of the entire record and a current evaluation it is more likely than not that the Veteran's mental disorder began while the Veteran was in the military, has continued since his discharge, and has been significantly aggravated by his service-connected medical condition.  

The record also includes a negative November 2012 VA examination/opinion.  

The Board remanded the claim in October 2013 to obtain an addendum medical opinion, as the Board found that the November 2012 VA opinion was vague.  As such, little probative value is accorded to the November 2012 VA examination and opinion.  A negative opinion was obtained in November 2013 with a July 2014 addendum.  The addendum, overall, did not provide a great deal of substance to the negative medical opinion. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current acquired psychiatric disability and his military service.  As all elements of service connection have been satisfied, service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).




ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


